USCA4 Appeal: 20-1828          Doc: 84           Filed: 05/19/2022      Pg: 1 of 1


                                                                                     FILED: May 19, 2022

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                        No. 20-1828


        MARVIN DUBON MIRANDA; AJIBADE THOMPSON ADEGOKE; JOSE DE
        LA CRUZ ESPINOZA,

                       Plaintiffs – Appellees,

        v.

        MERRICK B. GARLAND, Attorney General; ALEJANDRO N. MAYORKAS,
        Secretary; MATTHEW T. ALBENCE, Deputy Director and Senior Official
        Performing the Duties of the Director; DAVID L. NEAL, Director; JANEAN
        OHIN, Acting Director; WILLIAM DELAUTER, Corrections Bureau Chief; JACK
        KAVANAGH, Director; DONNA BOUNDS, Warden,

                       Defendants – Appellants.

        ---------------------------------------------

        CONSTITUTIONAL ACCOUNTABILITY CENTER; LEGAL AID JUSTICE
        CENTER; THE ROUNDTABLE OF FORMER IMMIGRATION JUDGES;
        AMERICAN IMMIGRATION LAWYERS ASSOCIATION-DC; AYUDA, INC.;
        THIRTY SOCIAL SCIENCE SCHOLARS AND RESEARCHERS,

                        Amici Supporting Appellee.


                                                        ORDER



                The Court amends its opinion filed on May 12, 2022, as follows:

                On page 13, in the first line of the third paragraph, the words “of exhaustion” are

        added between “doctrine” and “of administrative remedies.”

                                                                For the Court – By Direction

                                                                /s/ Patricia S. Connor, Clerk